Title: To Thomas Jefferson from Henry Dearborn, 18 November 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Novr. 18th. 1807
                        
                        may it not be advisable to place such obstructions either opposite Craney Island, or Fort Norfolk, as would effectually prevent any Ship of War, larger than a small Frigate,
                            from passing to Norfolk.—
                  Yours.
                        
                            H Dearborn
                            
                        
                    